—In a proceeding pursuant to CPLR article 78 to review certain conditions imposed by the respondent upon the operation of the petitioner’s recycling business, the petitioner appeals from a judgment of the Supreme Court, Orange County (West, J.), entered January 19, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Although the petitioner’s operation was a preexisting, nonconforming use, predating the 1996 enactment by the Town of Montgomery of its Composting and Recycling Law (Local Laws, 1996, No. 1 of Town of Montgomery), the respondent nevertheless had the authority to impose conditions on the petitioner’s hours of operation as an exercise of its police pow*337ers (see, Town of Hempstead v Goldblatt, 9 NY2d 101, affd 369 US 590; Town Bd. v 1320 Entertainment, 236 AD2d 387). The reasonable time restrictions imposed were not arbitrary and capricious (see, Town Bd. v 1320 Entertainment, supra).
The petitioner’s remaining contention lacks merit. Ritter, J. P., Joy, S. Miller and H. Miller, JJ., concur.